ORDER

PER CURIAM.
Appellant Kenneth M. Gibbs (“Husband”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable John R. Essner presiding, after the circuit court affirmed the decision of Commissioner Phillip E. Jones, Sr. denying Husband’s motion to modify his maintenance obligation to his former wife, Respondent Kimberly K. Gibbs (“Wife”). The Commissioner also held Husband in contempt for his failure to pay maintenance, child support, and college expenses, as previously ordered by the court. Finally, the Commissioner ordered Husband to pay Wife’s trial attorney’s fees, and in a *231subsequent order, Wife’s attorney’s fees on appeal. The Circuit court approved and adopted the Commissioner’s findings on 13 March 2006.
Husband brings three claims of error and argues, first, that the circuit court erred in denying his motion to modify his maintenance obligation in that the court misapplied the law because it failed to consider certain statutorily-prescribed factors. Second, Husband argues that the circuit court erred in holding him in contempt for failing to pay his maintenance, child support, and college expense obligations in that he did not present the present ability to purge himself of contempt. Finally, Husband argues that the circuit court erred in ordering him to pay Wife’s trial and appellate attorney’s fees because the court did not consider the parties’ financial resources.1
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).

. We also note that Wife filed a motion to dismiss Husband’s appeal of the Commissioner’s award of appellate attorney’s fees because Husband did not file a timely notice of appeal. However, this motion was effectively denied when Chief Judge Booker T. Shaw issued an order, dated 26 December 2006, granting Husband until 18 January 2007 to file a Notice of Appeal with the circuit court regarding this matter. The record reflects that Husband filed such a Notice of Appeal before the prescribed deadline.